SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 o TANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-50472 NEW FRONTIER ENERGY, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1530098 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1801 Broadway Suite 920, Denver, CO 80202 (Address of principal executive offices) (303) 730-9994 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act.Yes oNo x As of March 4, 2011, there were 68,624,558 shares of common stock outstanding. NEW FRONTIER ENERGY, INC. Index Part I - FINANCIAL INFORMATION Item 1 Financial Statements 2 Condensed Consolidated Balance Sheet at November 30, 2010 (unaudited) and February 28, 2010 2 Condensed Consolidated Statements of Operations (unaudited) for the three and nine month periodended November 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the three and nine month periodended November 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2 Management’s Discussion and Analysis or Plan of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 Controls and Procedures 27 Part II - OTHER INFORMATION Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 Submission of Matters of a Vote of Security Holders 28 Item 5 Other Information 28 Item 6 Exhibits 28 SIGNATURES 29 EXHIBITS 1 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS November 30, February 28, ASSETS (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable - trade, net of allowance for doubtful accounts of $958,429 and $835,132, as of November 30, 2010, and February 28, 2010, respectively Subcription Receivable - Prepaid expenses Inventory Total current assets PROPERTY AND EQUIPMENT (successful efforts method), at cost: Oil and gas gathering facilities, net of accumulated depreciation and amortization of $685,083 and $587,214 as of November 30, 2010, and February 28, 2010, respectively. Unproved oil and gas properties, net of accumulated depletion, depreciation & amortization of $1,961,311 and $1,780,486 as of November 30, 2010, and February 28, 2010, respectively Other property and equipment, net of accumulated depreciation of $179,530 and $226,401 as of November 30, 2010 and February 28, 2010, respectively OTHER ASSETS Unproved oil and gas properties held for sale - Other property and equipment held for sale, net of accumulated depreciation of $115,914 as of November 30, 2010, and February 28, 2010, respectively Deposits Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Notes payable, current portion Notes payable - affiliate - Dividends payable Total current liabilities LONG TERM LIABILITIES Derivative liability Contingent liability - deferred gain - Asset retirement obligation Total long term liabilities Total liabilities Commitements and contingencies (Notes 3 and 8) STOCKHOLDERS' EQUITY New Frontier Energy, Inc stockholders' equity: Preferred stock, $.001 par value, 25,000,000 shares authorized: Series A Convertible, 100,000 shares authorized, none issued and outstanding - - Series B Convertible, 36,036 shares authorized, 18,798 and 18,949 issued and as of November 30, 2010, and February 28,2010, respectively, aggregate liquidation preference of $1,879,800 18 19 Series C Convertible, 230,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 500,000,000 shares authorized, 68,029,379 and 67,990,662 shares issued and outstanding as of August 31, 2010 and February 28, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total New Frontier Energy, Inc. stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements. 2 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Nine months ended Three months ended November 30, November 30, Operating revenues: Oil and gas sales $ Gatheringand operating income Total oil and gas revenue Operating expenses: Exploration costs, including dry holes Lease operating expenses Cost of gas gathering - - General and administrative Impairmentexpense - - Depreciation, depletion and amortization Total operating expenses Loss from operations ) Other income (expense): Change in fair value of derivative financial instruments ) Other income Interest income (expense), net ) ) ) Other income, net Income (loss) before income taxes and noncontrolling interest ) ) ) Income taxes - Net income (loss) before noncontrolling interest ) ) ) Net (income) attributable noncontrolling interest ) ) ) Net income (loss) Preferred stock dividends and distributions ) Net income (loss) attributable to common shareholders $ $ ) $ ) $ ) Net income (loss) per common share Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted See accompanying notes to the condensed consolidated financial statements. 3 NEW FRONTIER ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation, depletion and amortization Bad debt expense - Impairment and abandonment of of oil and gas properties Share-based compensation expenses, amortization and grants Increase (decrease) in liability fair value from derivative liability ) (Gain) Loss from sale of asset, net of deferred gain of $1.8 million ) - (Increase) decrease in assets: Accounts receivable, trade ) Subscription receivable - Prepaid expenses and deposits ) ) Increase (decrease) in liabilities: Accounts payable and accrued expenses ) Other - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of oil and gas property - Proceeds from Entek participation agreement - Proceeds from sale of Inventory - Purchase of property and equipment ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of notes payable ) ) Contingent repurchase option - Proceeds from sale of common stock - Preferred stock dividends paid ) - Distributions to minority interest holders in consolidated subsidiary - ) Other - Net cash provided by financing activities INCREASE IN CASH BEGINNING BALANCE ENDING BALANCE $ $ Cash paid for income taxes $
